                        Case 5:19-cv-08372-EJD Document 33 Filed 05/06/20 Page 1 of 2


                   1   LATHAM & WATKINS LLP
                        Melanie M. Blunschi (Bar No. 234264)
                   2    Elizabeth C. Gettinger (Bar No. 307683)
                       505 Montgomery Street, Suite 2000
                   3   San Francisco, California 94111-6538
                       Telephone: +1.415.391.0600
                   4   Facsimile: +1.415.395.8095
                       melanie.blunschi@lw.com
                   5   elizabeth.gettinger@lw.com

                   6   Attorneys for Plaintiff Apple Inc.

                   7

                   8

                   9                              UNITED STATES DISTRICT COURT

               10                              NORTHERN DISTRICT OF CALIFORNIA
               11                                           SAN JOSE DIVISION
               12
                       APPLE INC.,                                   Case No. 5:19-cv-08372-EJD
               13                         Plaintiff,
               14             v.
                                                                     PLAINTIFF APPLE INC.’S NOTICE OF
               15      ALLAN & ASSOCIATES LIMITED, A2                VOLUNTARY DISMISSAL WITHOUT
                       GLOBAL RISK LIMITED, BRADLEY                  PREJUDICE
               16      JAMES ALLAN, and DOES 1-100, inclusive,
               17
                                                       Defendants.
               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                    PLAINTIFF APPLE INC.’S NOTICE
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                       OF VOLUNTARY DISMISSAL
                                                                                         CASE NO. 19-CV-08372-EJD
                         Case 5:19-cv-08372-EJD Document 33 Filed 05/06/20 Page 2 of 2


                   1          PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Apple

                   2   Inc. hereby voluntarily dismisses the above-captioned action (the “Action”) without prejudice.

                   3   Defendants have filed neither an answer nor a motion for summary judgment in the Action.

                   4

                   5   Dated: May 6, 2020                          Respectfully submitted,

                   6                                               LATHAM & WATKINS LLP

                   7                                               By: /s/ Melanie M. Blunschi
                                                                        Melanie M. Blunschi (Bar No. 234264)
                   8                                                    Elizabeth C. Gettinger (Bar No. 307683)
                                                                       505 Montgomery Street, Suite 2000
                   9                                                   San Francisco, California 94111-6538
                                                                       Telephone: +1.415.391.0600
               10                                                      Facsimile: +1.415.395.8095
                                                                       melanie.blunschi@lw.com
               11                                                      elizabeth.gettinger@lw.com
               12                                                       Attorneys for Plaintiff Apple Inc.
               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                          PLAINTIFF APPLE INC.’S NOTICE
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          1                    OF VOLUNTARY DISMISSAL
                                                                                               CASE NO. 19-CV-08372-EJD
